DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 05/17/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “settable sealing material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:”21A”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “754b” in Fig. 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2,3, 7, 11-20 are objected to because of the following informalities:  
“the passage of the cable gland” in Claim 2 should be “the passage in the body of the cable gland”
“in the same direction” in Claim 3 should be “in a same direction.”
“taper of the outer surface” in Claim 7 should be “tapered portion of the outer surface”
“the second end of the sleeve … the inner surface of the passage” in Claim 7 should be “a second end of the sleeve … an inner surface of the passage”
“the pot” in Claim 7 should be “a pot” since this limitation was not introduced before.
“A cable gland” in Claims 11-13 should be “The cable gland.”
“first end” in Claim 12 should be “first end of the cable gland.”
“a cable … a set sealing material … a seal … a cable” in Claim 13 should be “the cable … the set sealing material … the seal … the cable.”
“receive a cable … at alternating ends” in Claim 14 should be “receive the cable … at the alternating ends”
“claim 24” in Claim 15 should be “claim 14”
“an outer surface of the sleeve” in Claim 15 should be “the outer surface of the sleeve.”
“the outer surface” in Claim 16 should be “the outer surface of the clamping member.”
“ a cable … a cable … separate to the clamp” in Claim 17 should be “the cable … the cable … separate from the clamp”
“a cable gland body … seal … a cable … a seal … the retaining portion” in Claim 18 should be “the cable gland body … ingress prevention seal … the cable … another seal … the annular retaining portion”
“claim 17 … the seal … the seal … a cable” in Claim 19 should be “claim 18 … the another seal … the another seal … the cable”
“a cable … the clamp … explosion protection seal … a cable” in Claim 20 should be “the cable … a clamp … the explosion protection seal … the cable.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 4 and 11-12, the words/phrases “typically” and "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded (in regards to the sleeve being made from a polymeric material as well as the sleeve being made from a metallic material which are different class of materials) by the claim language.  
Allowable Subject Matter
Claims 7, 11, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BICC (IT1086612).
Regarding Claim 1, BICC teaches, in Fig. 7, a cable gland sealing member comprising: a sleeve (18) arranged to be slidably received within a passage defined in a body of a cable gland, the sleeve arranged to receive a settable sealing material (19) for forming a seal to a cable (wires in 19) passing through the sleeve (Fig. 7), wherein the sleeve is defined by an annular side wall extending along an axial length (Fig. 7); wherein an outer surface of the sleeve includes a tapered portion (middle portion of 18) such that the external diameter of the sleeve widens in the tapered portion (Fig. 7); and wherein the outer surface of the sleeve is arranged to form a seal with the cable gland body(6).
Regarding Claim 2. BICC further teaches the cable gland sealing member of claim 1, wherein the outer surface includes a cylindrical portion (Fig. 7, 18-right), adjacent the tapered portion (middle portion of 18), and wherein the tapered portion widens away from the cylindrical portion (Fig. 7) and the sleeve (18) extends from a first end (right at 19 arrow/area/placement), arranged to be received adjacent an end of the cable gland body (6), to a second end (18 that is right of 20), opposite the first end, arranged to be received within the passage of the cable gland (6); and wherein the tapered portion widens towards the second end of the sleeve (Fig. 7).
Regarding Claim 3. BICC further teaches the cable gland sealing member of claim 1, wherein an inner surface of the sleeve (18) includes a tapered portion (Fig. 7), tapering in the same direction as the tapered portion of the outer surface (Fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103  are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56  to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C)  for any potential 35 U.S.C. 102(a)(2)  prior art against the later invention.
Claim 4-5 is/are rejected under 35 U.S.C. 103  as being unpatentable over BICC in view of HAND (WO02067400).
Regarding Claim 4. BICC further teaches the cable gland sealing member of claim 1, but does not teach the sleeve is transparent and formed from a polymeric material, typically an elastic material such as an elastomer and the sleeve is formed from metallic material, such as brass (wedges are recommended to be metal such as brass).
HAND teaches, in Fig. 1B- 4B, the sleeve is transparent and formed from a polymeric material, typically an elastic material such as an elastomer and the sleeve is formed from metallic material, such as brass (Description, paragraph 3,5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve as disclosed by BICC with the elastic or metallic material as disclosed by HAND in order to provide a barrier against leakage of liquid, gas, or solid in the cables (HAND, description paragraph 2).  
Regarding Claim 5. BICC and HAND further teaches the cable gland sealing member of claim 4, in which the tapered portion of the outer surface narrows towards the second end of the sleeve (BICC- 18, Fig. 7) and in which, other than the tapered portion, the outer surface is entirely cylindrical (BICC-Fig. 7).
Claims 6, 8-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAND in view of BICC.
Regarding Claim 6, HAND teaches, in Fig. 1B-4B, a cable gland comprising: a body (1) having a wall (2) defining a passage extending in an axial direction from a first end (left to 2a) to a second end (right to 6b), the passage of the cable gland arranged to receive a cable (see abstract); adjacent the first end of the cable gland body (Fig. 1B), but does not teach a cable gland sealing member received within the passage of the cable gland and comprising: a sleeve slidably received within the passage, the sleeve arranged to receive a settable sealing material for forming a seal to a cable passing through the sleeve, wherein the sleeve is defined by an annular side wall extending along an axial length; wherein an outer surface of the sleeve includes a tapered portion such that the external diameter of the sleeve widens in the tapered portion; and wherein the outer surface of the sleeve is arranged to form a seal with the cable gland body.
BICC teaches, in Fig. 7, a cable gland sealing member received within the passage of the cable gland and comprising: a sleeve (18) slidably received within the passage, the sleeve arranged to receive a settable sealing material (19) for forming a seal to a cable passing through the sleeve, wherein the sleeve is defined by an annular side wall extending along an axial length (Fig. 7); wherein an outer surface of the sleeve includes a tapered portion (middle portion of 18) such that the external diameter of the sleeve widens in the tapered portion (Fig. 7); and wherein the outer surface of the sleeve is arranged to form a seal with the cable gland body (6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable gland as disclosed by HAND with the cable gland sealing member as disclosed by BICC in order to improve further the sealing of a sleeve (BICC, description paragraph 5-6).  

Regarding Claim 8. Hand and BICC teaches the cable gland of claim 6, in which the sealing member (BICC-19) does not extend (extend only in the 2a region, Hand) as far as the second end of the passage (2a-6b, Hand), such that there is a gap (4 region area, Hand) between the sealing member and the second end of the passage.

Regarding Claim 9. Hand and BICC teaches the cable gland of claim 6, wherein the cable gland comprises a tightening means to apply compression between the first end of the cable gland body and the second end of the cable gland body; wherein applying compression between the first and second ends of the cable gland body compresses the sealing member; and wherein an outer surface of the sealing member forms a seal with the cable gland body, under compression (BICC, 1-2,4 paragraph above claim section).

Regarding Claim 10. Hand and BICC teaches the cable gland of claim 6, wherein the cable gland (Hand, 1) includes a spigot (Hand, 6) (BICC, 4) received in the passage of the cable gland (2a-6b) and means for fixing the spigot in the passage of the cable gland (Hand, Fig. 1B) such that the spigot is arranged to locate the sleeve (BICC, 2), and wherein the cable gland sealing member (BICC, 19) and spigot (BICC, 4) include correspond hooking projections (not shown but is obvious to hold sleeve 18), arranged to connect the sleeve to the spigot and the spigot includes a seal (using 5 when compressed)  to prevent escape of the settable sealing material from the sleeve (BICC, Fig. 7).
Regarding Claim 12. HAND and BICC teaches -A cable gland as claimed in claim 6, in which the sleeve is formed from metallic material, such as brass (Hand, Description paragraph 2) +-and the passage of the cable gland has a step reduction in diameter at the first end to retain the sleeve (BICC, Fig. 7).

Regarding Claim 13. HAND and BICC teaches a cable gland as claimed in claim 6, including: a cable (BICC-wires, Fig. 7) passing through the cable gland body (HAND-2) and the sealing member (BICC-19); a set sealing material (BICC- 19) received in the sleeve, forming a seal between the sleeve and the cable (BICC-Fig. 7); and a cable gland clamp (HAND- 8 or 14) received in the passage of the cable gland, and arranged to grip a cable passing through the passage of the cable gland to prevent axial movement of the cable (HAND, description paragraph 31).

Claim 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hand and BICC in view of LEE (GB2276777) .
Regarding Claim 17.  Hand and BICC teaches the cable gland as claimed in claim 6, including: but does not teach an ingress prevention seal arranged to seal between the cable gland body and a cable passing therethrough; and a cable gland clamp received in the passage of the cable gland, and arranged to grip a cable passing through the passage of the cable gland to prevent axial movement of the cable; wherein the ingress prevention seal is separate to the clamp.
Lee teaches, in Fig.1-2, an ingress prevention seal (17,21,24) arranged to seal between the cable gland body (Fig. 2- {4-9}) and a cable (not shown, see page 1 lines 4-7) passing therethrough; and a cable gland clamp (4) received in the passage of the cable gland (middle of Fig. 2), and arranged to grip a cable passing through the passage of the cable gland to prevent axial movement of the cable (implicit to a cable gland); wherein the ingress prevention seal is separate to the clamp (see Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable gland as disclosed by Hand and BICC with the ingress prevention seal as disclosed by LEE in order to provide a cable gland capable of maintaining sealing efficiency at high pressures, for example under explosive conditions in hazardous environments (LEE, page 1 lines 4-7).  
Regarding Claim 18. Hand, BICC and Lee teaches the cable gland as claimed in claim 17, wherein the ingress prevention seal (Lee, 17,22,24) comprises: an annular retaining portion (Lee, see Fig. 2-17) arranged to be sealingly secured to an end of a wall of a cable gland body, such that the seal is fitted outside the cable gland body (Lee, Fig. 2); a sealing portion (Lee, 21) within the annular retaining portion; and an aperture (Lee, 23) formed in the sealing portion, the aperture defined by mouth in the sealing portion (see Lee Fig. 2), arranged to engage and grip a cable passing through the aperture (see Lee page 3 lines 31-36), to form a seal and a void or open space in a radial space between the mouth and the retaining portion (Lee, Fig. 2- not shown). It would have also been obvious to one having ordinary skill in the art at the time the invention was made to make ingress prevention seal be fitted outside the cable gland body, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding Claim 19. Hand, BICC, and LEE teaches the cable gland as claimed in claim 17, wherein the seal formed by the ingress prevention seal is formed without compression of the seal in an axial direction of a cable passing through the seal (Lee page 5 lines 16-20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848